J-A22020-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                          Appellee

                     v.

MICKLE JOE SHAFFER

                          Appellant                 No. 111 MDA 2016


         Appeal from the Judgment of Sentence December 9, 2015
             In the Court of Common Pleas of Franklin County
           Criminal Division at No(s): CP-28-CR-0000264-2014


BEFORE: GANTMAN, P.J., PANELLA, J., and JENKINS, J.

MEMORANDUM BY PANELLA, J.                       FILED OCTOBER 28, 2016

     Appellant, Mickle Joe Shaffer, appeals from the judgment of sentence

entered after a jury found him guilty of third-degree murder. Shaffer raises

eight separate challenges to the judgment of sentence. After careful review,

we affirm.

     On Christmas Eve 2013, Shaffer hosted a small party at his rural

mobile home. One of his guests, Mary Jane Hinton, was selling cocaine to

other attendees through the night. Around 3 a.m. Christmas morning,

Hinton’s supplier, Terry Fulton, arrived at the party, intending to sell more

cocaine to Hinton.

     Another attendee, Darius Spoonhour, had previously entered into a

conspiracy with Janoris Hughes to rob Fulton and other attendees. Upon
J-A22020-16


overhearing Hinton contact Fulton, Spoonhour contacted Hughes to alert him

to Fulton’s imminent arrival at the party.

      Shortly thereafter, Shaffer opened the door to his back porch and was

greeted by Hughes holding a gun to his face. Hughes informed Shaffer that

“this is a robbery.” Hughes escorted Shaffer back into his home at gun point,

and herded the attendees into a back room, ordering them to strip and hand

over their valuables.

      At this point, Fulton physically engaged Hughes and attempted to

wrest the gun away. The struggle moved back into Shaffer’s living room.

Ultimately, Hughes ended up standing over Fulton and shot him three times.

Hughes subsequently fled the residence without his gun.

      Fulton left the premises to seek medical attention, but Spoonhour

retrieved Hughes’s gun. Shaffer took the weapon from Spoonhour and made

two discoveries. First, that the gun was empty. Second, that he had

ammunition that would fit the gun. At this point, none of the victims had

made any attempt to contact authorities.

      Shaffer reloaded Hughes’s gun and went outside to search for Hughes.

After this first sweep was unsuccessful, he returned to his home. Still no

attempt was made to contact authorities regarding the attempted robbery.

After approximately 30 minutes, Shaffer made a second sweep of his

property.




                                     -2-
J-A22020-16


      During this second search, Shaffer found Hughes hiding in Spoonhour’s

car. Hughes exited the car under gunpoint. When Hughes attempted to flee

to a nearby treeline, Shaffer fired one to three shots at him. Hughes was

struck once in the back, suffering a fatal wound.

      The   Pennsylvania   State   Police   ultimately   charged   Shaffer   with

homicide and several other crimes. A jury then convicted Shaffer of third-

degree murder, and acquitted him on the remaining charges. The trial court

imposed a sentence of imprisonment of 20 to 40 years. Shaffer’s post-

sentence motions were denied, and this timely appeal followed.

      On appeal, Shaffer raises eight issues. In his first three issues, he

challenges the trial court’s refusal to instruct the jury on issues such as

citizen’s arrest and the use of deadly force to prevent the escape of a fleeing

felon. After reviewing the briefs of the parties, the record, and the relevant

law, we conclude that the Honorable Carol L. Van Horn’s opinion thoroughly

and completely addresses these issues. See Trial Court Opinion, 4/6/16, at

6-10 (finding that the passage of time between the robbery and the shooting

negated the requirement of fresh pursuit for the requested instructions). We

adopt this reasoning as our own and conclude that Shaffer is due no relief on

his first three issues.

      In his fourth and fifth issues, Shaffer argues that the trial court erred

in restricting his cross-examination of Spoonhour. In particular, Shaffer

contends that he was prevented from fully exploring the plea agreement


                                     -3-
J-A22020-16


Spoonhour reached with the Commonwealth in return for his testimony in

this matter. Once again, we conclude that Judge Van Horn’s opinion fully and

adequately addresses the issues raised by Shaffer. See id., at 10-22

(finding that Shaffer was not prevented, in any meaningful sense, from

presenting the content and surrounding circumstances of Spoonhour’s plea

agreement with the Commonwealth). We therefore adopt this reasoning as

our own and conclude that Shaffer’s fourth and fifth arguments merit no

relief.

          In his sixth issue, Shaffer contends that the trial court erred in failing

to conclude that he was entitled to a self-defense instruction based solely

upon the evidence presented by the Commonwealth in its case-in-chief.

Judge Van Horn’s opinion once again thoroughly addresses the issue. See

id., at 23-26 (concluding that the testimony in the Commonwealth’s case did

not support a finding that Shaffer shot Hughes pursuant to a reasonable fear

of imminent serious bodily injury). We adopt Judge Van Horn’s reasoning

and conclude that Shaffer is due no relief on his sixth issue.

          Next, Shaffer argues that the trial court erred in refusing his request

to present evidence of Hughes’s parole status at the time of the robbery.

Shaffer contends that this information was critical in establishing that

Hughes was the aggressor. Judge Van Horn’s opinion fully and adequately

addresses this issue, and we therefore adopt her reasoning as our own. See




                                         -4-
J-A22020-16


id., at 26-27 (finding that this issue was a collateral matter and that in any

event, Shaffer was not prejudiced by this exclusion).

      In his eighth and final issue, Shaffer challenges the discretionary

aspects of the sentence imposed by the trial court. Judge Van Horn

thoroughly reviews the factors she considered and the reasoning she

announced at sentencing that support the sentence imposed. See id., at 27-

31 (noting that she reviewed a pre-sentence report and imposed a standard

range guideline sentence). We adopt this reasoning as our own and conclude

that Judge Van Horn did not abuse her discretion in imposing sentence.

      After reviewing the issues on appeal, we affirm the judgment of

sentence on the basis of Judge Van Horn’s well-written opinion.

      Judgment of sentence affirmed. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/28/2016




                                    -5-
                                                                                Circulated 10/18/2016 02:12 PM




    IN THE COURT OF COMMON PLEAS OF THE 39Tu JUDICIAL DISTRICT OF
               PENNSYLVANIA - FRANKLIN COUNTY BRANCH

    Commonwealth of Pennsylvania,                        Criminal Action

                       vs.                               No.-264.;2014

    Mickle Joe Shaffer,                             ..
                 Defendant                               Honorable Carol L. Van Horn


                                 STATEMENT·OF THE CASE

              On November 19, 2015, a jury found the above captioned Defendant, Mickle Joe

    Shaffer guilty of third-degree murder.1 The Defendant was sentenced on December 9,

    2015, to 20 to 40 years of incarceration in a State Correctional Institution. On December

    21, 2015, Defendant filed a timely Post-Sentence Motion to Modify Sentence. This Court

    denied the Motion on December 23, 2015, stating that" ... [t]he Court articulated its

reasons for the sentence imposed on the record at the time of sentencing and considered

the factors raised in this Motion at the time of sentencing." Order 12/13/15. Defendant

filed his Notice of Appeal on January 19, 2016, and his Concise Statement of Errors

Complained of on Appeal on February 1, 2016. The Court will now respond to

Defendant's claims of error in this Opinion and Order of Court pursuant to Pa.R.A.P.

    1925(a).

                                       BACKGROUND

            The incident in question began in the afternoon of Christmas Day 2013, and

continued into the early morning hours of December 26, 2013. On the dates in question,

the Defendant was at his mobile home located at I 069 Mount Sedonia Road, Fayetteville,

Pennsylvania. A number of other individuals were also present at the Defendant's mobile


1
    18 Pa. C.S. 2502( c ).

                                                2
home on this night including Darius Spoonhour, Terry Fulton, Daniel Eshelman, Mary

Jane Hinton, Shanice Prowell and Mike Llewellyn. At around4:30       a.m. on December 26,

2013, Janorris Hughes, ultimately the victim in this case, approached the mobile home

with a rifle. Hughes entered the residence and ordered all of the individuals presentto the

back of the home at gun point. Soon after doing so, Hughes was rushed by Terry Fulton.

and a scuffle ensued. Terry Fulton was shot multiple times but was able to gain

possession of the gun. Hughes then fled the residence

       Terry Fulton was able to reach his vehicle and drove off in an attempt to seek

medical attention. However, prior to his departure.Darius Spoonhour was given the rifle.

Unbeknownst to the other individuals, Darius Spoonhour was actuaily a co-conspirator in

the botched robbery and had been texting Hughes just moments before he entered the

mobile home. At trial, Spoonhour testified that his cell phone had subsequently died and

he was therefore no longer able to communicate with Hughes. Spoonhour eventually

turned over the weapon to the Defendant who subsequently discovered he had .22 caliber

shells in his home. The Defendant then loaded precisely 8 to 10 bullets into the gun. At

no point during this time period did any of the individuals present notify law

enforcement.

       Armed with the gun and a spotlight, the Defendant conducted a sweep of the

perimeter outside his home in search of Hughes. The Defendant was unable to locate

Hughes and reentered his home. Approximately 15 to 30 minutes had elapsed since Terry

Fulton had given the gun to Spoonhour and driven off. Once again, none of the

individuals contacted authorities. Defendant subsequently performed a second search of

the area outside his mobile home and located Hughes hiding near the vehicles on the



                                            3
    property. In an attempt to flee, Hughes ran up a small incline away from the Defendant's

    property. The Defendant fired a single shot that hit Hughes.in the back and ultimately

    killed him.

            At trial, Defendant.presented     a justification defense, arguing that he shot Hughes

    in self-defense. In its case in chief, the Commonwealth called a total of thirteen

    witnesses. Notable among them were Darius Spoonhour and Daniel Eschelman. The

    Defendant took the stand and testified in his defense. Unconvinced, the jury convicted the

    Defendant of third-degree murder.

                                            ISSUES RAISED

           Defendant raises the following issues in his Concise Statement:2

                    I . The Honorable Trial Court abused its discretion and
                        committed reversible error by refusing to charge the
                        jury on the issue of citizen's arrest, which was fully
                        supported by evidence of record, particularly · by
                        Defendant's own testimony, and which, if accepted by
                        his jury, would have constituted an absolute defense to
                        the homicide charge.

                    2. · The Honorable Trial Court abused its discretion and
                         committed reversible error by refusing to charge the
                         jury on the use of deadly force to prevent the escape of
                         a fleeing felon, which was fully supported by evidence
                         of record, particularly by Defendant's own testimony,
                         and which, if accepted by his jury, would have
                         constituted an absolute defense to the. homicide charge.

                    3. The Honorable Trial Court abused its discretion and
                       committed reversible error by refusing to charge the
                       jury on the use of deadly force to prevent the escape of
                       an arrested person in custody, which was fully
                       supported by evidence of record, particularly by
                       Defendant's own testimony, and which, if accepted by
                       his jury, would have constituted an absolute defense to
                       the homicide charge.


2
    Concise Statement of Errors Complained of on Appeal, 2/1/16.

                                                     4
 4. The Honorable Trial Court abused its discretion and
     committed reversible error in unreasonably restricting
    the · cross-examination of Darius . Spoonhour, . the
    prosecution's chief witness, especially. as to the terms
    of his deal with the Commonwealth and the fact that he
    gave his own gun to a convicted felon, which was
    critical to challenging his credibility before Defendant's
    jury.


 5. The Honorable Trial Court abused its discretion and
    committed reversible error in unreasonably restricting
    the cross-examination of Darius Spoonour's .attorney,
    particularly as to the terms of his client's deal with the
    Commonwealth and the details of his representation of
    him at Defendant's trial, which was critical to
    challenging Spoohour's credibility before the jury.


6. The Honorable Trial Court abused its discretion and
   committed reversible error by effectively compelling
   Defendant to testify at trial against his own desires
   because the Court had ruled wrongly that insufficient
   evidence had been adduced in the Commonwealth's
   case to warrant a self-defense instruction to the jury,
   thereby violating Defendant's state and federal
   constitutional right against self-incrimination.


7. The Honorable Trial Court wrongly excluded the
   Defense request to have information from the
   Pennsylvania Board of Probation and Parole presented
   to Defendant's jury to the effect that decedent was on
   parole for burglary at the time of the incident, which
   was critical evidence for the jury to considering in
   weighing Defendant's defense of self claims,
   particularly whether decedent was the aggressor and
   thereby bolstering Defendant's assertion that he was
   reasonably in fear of death or serious bodily injury
   when he shot him.


8.   Sentencing Defendant to the statutory maximum
     sentence of 20 to 40 years' incarceration for Third-
     Degree Murder constituted an abuse of discretion, too
     harsh a punishment and a manifestly excessive sentence
     under all the circumstances attendant to this unique

                             5
                    case, and the Sentencing Court failed to consider the
                    important mitigating factors of record while focusing
                    exclusively on the severity of the offense in violation of
                    the Sentencing Code.


                                       DISCUSSION

    I.       Requested Jury Instructions

         In his first three issues, Defendant contends this Court abused its discretion and

committed reversible error when it refused to charge thejury on various instructions he

requested. Because the request for these three instructions are inherently intertwined with

one another, wewill address them together. Initially, Defendant alleges that this Court

committed reversible error by refusing to charge the jury on citizen's arrest. He contends

that this instruction was proper and supported by evidence at trial.iparticularly his own,

and if accepted by the jury would have constituted an absolute defense to the charge of

third-degree murder. Because the Defendant believes he properly executed a citizen's

arrest he argues the jury should have also been instructed on the use of deadly force to

prevent the escape of a fleeing felon. Additionally, Defendant asserts that the Court

should have granted his request to have the jury charged on the use of deadly force to

prevent the escape of an arrested person in custody.

         Regarding the Defendant's requests for the Court to charge the jury on these

instructions, the following was placed on the record at the conclusion of trial:

                       MR. FOSTER: Okay. Your Honor, I want to
                       note for the record my exceptions to the Court's
                       failure to charge the requested charges for citizen's
                       arrest.



                       THE COURT: Well, your reason should be

                                              6
                       stated on the record, because we do not have a
                       record of why you wanted that charge to be added.

               MR. FOSTER:       I would ask=accept to the Court's failure to
               charge the requested charge which we entitled citizen's ·
               arrest, use of deadly force to make a lawful arrest. And, I
               will just tell you that I believe that the circumstances and
               the evidence that were introduced through the
               Commonwealth's case and the defendant's case would be
               sufficient to give rise to this charge.

               The Court: Okay. Does the Commonwealth wish to place
               anything on the record?

               Commonwealth: The Commonwealth disagrees
               with that theory and objects to the charge.

                The Court: And, the Court is placing the ruling on the
               record now, that I previously advised counsel. l do not find
                that circumstances were presented at trial to justify the
                giving of this charge, relying on the case provided by the
                defendant, Commonwealth versus Chermansky, which I
               note is a 1968 case. There's not much law on this subject.
               The Court there noted that before the use of deadly force is
               justified, the private person must be in fresh pursuit the
               felon and also must give notice of his purpose to arrest for
               the felony, if the attending circumstances are themselves
               insufficient to warn the felon of the intention of the
               pursuing party to arrest him. I do not find that the
               circumstances meet this requirement.


N.T. 11/19/15 at 86, 91-92. The Defendant then noted on the record his reasons for

disagreeing with the Court by stating:

              Mr. Foster: Okay. I believe he did not have to announce his
              intention to arrest because I think the circumstances made it
              clear that Mr. Hughes was aware of what the circumstances
              were that made him feel he was being placed under arrest
              and I believe it is still sufficiently fresh pursuit for the jury
              to make that determination, as opposed to the Court,
              because it was the intuition of the incident and the
              defendant found Mr. Hughes still on his property, right
              outside of his door after he committed this grievous felony.



                                             7
                My next exception is; if they were given the
                charge, citizen's arrest, use of deadly force to prevent
                escape of fleeingfelon. And again, I just believe that .:
                the evidence presented both sides of the case would
                warrant that charge.

                The Court: Okay. Your exceptions are noted
                for the record.

                Mr. Foster: And, finally, the failure of
                the Court to charge the justification, use of deadly
                force to prevent escape arrested person in custody: And
                again, I feel the circumstances· warrant that instruction. .


Id. at 92. In opposition to the Defendant's reliance on Commonwealth v. Chermansky,

242 A.2d 237 (Pa. 1968), the Commonwealth cited the United States Supreme Court

decision in Tennessee v. Garner, 471 U.S. 1 (1985), on the record. Id.

        It is undisputed that a trial court has wide discretion in fashioning jury

instructions. Commonwealth v. Brown, 911 A.2d 576, 583 (Pa. Super. 2009) citing

Commonwealth v. Thomas, 904 A.2d 964, 970 (Pa. Super. 2006). Indeed, a trial court is

not required to give every charge that is requested by the parties and its refusal to give a

requested charge does not require reversal unless the Defendant was prejudiced by 'that

refusal. Id. It is equally as clear that jury instructions are warranted for particular crimes

or defenses only when the facts of a case support such an instruction. See Commonwealth

v. Browdie, 671 A.2d 668, 673-74 (1996).

       In the instant matter, Defendant suggests that the evidence at trial supported an

instruction for citizen's arrest. This Court disagrees. To effectuate a "citizen's arrest", a

private person must be in fresh pursuit of one who has committed felony. Chermansky,
242 A.2d at 239. According to Chermansky, the case relied on by the Defendant, if an

individual successfully executes a citizen's arrest, he may employ deadly force if the

                                              s·
 felon flees and cannot be arrested without killing him. However, the Chermansky Court

was quick to warn "that before the· use of deadly force is justified the private person must

be in fresh pursuitof the felon and also must give notice of his purpose to arrest for the

felony if the attending· circumstances are themselves insufficient to warn the felon of the

intention of the pursuing party to arrest him."Id. at 240.

         Despite the. Defendant's contentions to the contrary, the specific facts of the

instant matter plainly do not support that a citizen's arrest instruction was warranted.

Initially, the Defendant must have been "in fresh pursuit" of the felon in order to employ

deadly force. On cross-examination the Defendant admitted that it was at least 15 minutes

from the time Terry Fulton left the residence, possibly almost half an hour, until he

located the victim. N.T. 11/18/15 at 44-45. Furthermore, the Defendant left his residence

to search for the victim on at least two separate occasions. Such facts directly contradict

any notion that the Defendant could be construed as being "in fresh pursuit" of the

victim. Additionally, the Court finds that the fact that the victim was still on the

Defendant's property at the time of the incident is oflittle consequences as to whether

the Defendant was in fresh pursuit. This is especially true in light of the testimony at trial

that strongly suggests the victim was hiding on the Defendant's property in a car

following the botched robbery. Id. at 56. For all of these reasons, the Court finds the

Defendant was not in fresh pursuit of the victim and his use of deadly force was not

justified. Consequently, this Court did not abuse its discretion in refusing to charge the

jury on citizen's arrest.

        Assuming arguendo that the Defendant could show that he was in fresh pursuit of

the victim when he employed deadly force, this Court would still find that a jury charge



                                              9
 on citizen's arrest was unwarranted.    The facts of instant matter illustrate that the

Defendant failed to give any notice that his purpose was to arrest the victim for the

robbery in question. Moreover, the other attending circumstances surrounding the

Defendant's use of deadly force were not sufficient to warn the victim that there was any

intention to arrest him.

          On direct, the Defendant testified that on the first sweep of his property he was

going to attempt to effectuate a citizen's arrest on the victim. N.T. 11/17/15 at 192.

However, he was unsuccessful in locating the victim. Yet on cross-examination          the

Defendant admitted that when he actually located the victim on the second sweep and

pointed the gun and spotlight at him that he simply commanded-the victim to stop and not

to come any closer. N.T. 11/18/15 at 58. Such statements in the absence of other any

facts are undoubtedly insufficient to establish that the attending circumstances were

themselves sufficient to warn the victim of any intention by the Defendant to arrest him.

As such, Defendant's     argument on this issue would also fail for this reason. Because this

Court finds that the facts of this case did not warrant a jury instruction for citizen's arrest

we need not address Defendant's second and third issues.

    II.       Cross-Examination     of Commonwealth's      Witnesses

   A. Darius Spoonhour

          1. Terms of the Plea Deal with Commonwealth

          In his fourth issue, Defendant argues that this Court abused its discretion when it

unreasonably restricted the cross-examination of Darius Spoonhour. Specifically, the

Defendant avers that his cross-examination of Spoonhour was unreasonably restricted as

to the terms of the deal Spoonhour entered into with the Commonwealth. Defendant also



                                               10
    argues that he was unreasonably restricted in cross-examining    Spoonhour on the fact that

    "he gave his own gun to a convicted felon." In concluding, Defendant alleges that cross-

    examination on these issues was criticalto challenging Spoonhour's credibility,

            However, the record clearly contradicts the Defendant's contentions that his

    cross-examination   of Spoonhour was unreasonably restricted in any manner. Following

    the incident in question, Darius Spoonhour was originally charged with second degree

    murder;' aggravated assault,4robbery,5 criminal conspiracy to commitrobbery" and

    criminal conspiracy to commit assault.7 However, the second degree murder charge was

    subsequently withdrawn by the Commonwealth pursuant to Pa.R.Crim.P. Rule 561. The

    record indicates that this was likely due to the weakness of the legal theory of this charge

    and its relationship to the acts committed by Spoonhour during the incident. Ultimately,

    Spoonhour reached a plea agreement with the Commonwealth.        On April 8, 2015, he pled

    guilty to conspiracy to commit robbery and the agreed upon sentence of 42 to 84 months'

    incarceration in a State Correctional Institution was imposed by this Court.

           At trial, Spoonhour was called by the Commonwealth to testify. Regarding the

specifics of his plea agreement and agreed upon sentence with the Commonwealth,

Spoonhour testified:

                        Q. Did you subsequently arrive at a plea agreement
                        with the District Attorney's office?

                        A. Yes.

                        Q.   What did you plead guilty to?



3
   18 § 2502 §§B.
4
   18 § 2702 §§Al.
5
   18 § 3701 §§All.
6
  18 § 903 §§C.
718
     § 903 §§C.

                                                  11
A. Conspiracy of robbery.

Q. Was there an agreed upon sentence?

A. Yes.

Q. Whatis your sentence?

A. Three and a half to seven years.

Q. Or conspiracy to commit robbery?

A. Yes.

Q. Was there, at the time the plea agreement was
entered, any consideration for your future testimony?

A. No.

Q. Had there been any discussion as to your future
testimony?

A. I was just asked if I'd cooperate later on, if I
was asked.

Q. I'm sorry?

A. I was asked if I would cooperate, if I was asked
to.

Q. You were a asked to cooperate, if you were asked
to? Is that-

A. Like, if I was asked to testify, I said I was
willing to.

Q. Okay. But, was there any trade off for that?

A.No.

Q. So, you entered into your sentence without any
requirement that you do anything in return?

A. Correct.




                          12
(emphasis added). N.T.1 l/16/15 at 191.

         Understandably,   the Defendant sought to cross-examine Spoonhour regarding the

nature of his plea agreement and his agreed upon sentence with the Commonwealth      in

attempt to explore bias and interested. After Spoonhour testified that he was not

concerned about the murder charge because his lawyer had informed him it would very

likely be dropped he stated the following on cross-examination:

                 Q. Were you=also had four other charges that
                 carried up to 20 years each; correct?

                 A. Correct.

                 Q. And, you got a pretty good deal. Do you agree
                 with that?

                 A. My opinion-

                 Commonwealth: Objection as to the
                 characterization of a great deal.

                 COURT: The record reflects what the
                 agreement was. The objection is sustained.

(emphasis added). Id. at 219-220. The Defendant then indicated that this was the only

"deal" he was offered and he was happy with it. Id. at 220. Next, the Defendant again

acknowledged on the record that he pled guilty to conspiracy to commit robbery and

further testified:

                 Q. Correct. The prosecution agreed to drop the
                 other charges ... right?

                A. Yes.

                Q. The Commonwealth agreed that they would not file
                felony murder charges against you; correct?

                A. Correct.



                                             13
                   Q. And, the defendant will cooperate as a witness,
                   if called to testlfy?'

                  A. Correct.




                  Q. From apotentialmandatory life sentence for
                  murder, plus a maximum of20 years each, on.the other 4
                  counts, you pled to 3 and a half to 7 years; correct?




                  A. Due to my criminal record, which Ihad a gravity
                  score of 0, I didn't believe it would go up to 20 years.
                  I was looking on the lower end of the scale.

                  Q. Okay. Arid of course, in cooperating as a
                  witness, which is the required number 4, that meant
                  testifying here today against Mickle Shaffer, didn't it?

                  A. Yes.


Id. at 220-221.

        It was at this point that the Defendant repeatedly asked Spoonhour to speculate on

whether he believed he could be paroled after three and a half years. The Commonwealth

objected on the basis of speculation and the objection was sustained. The following

exchange then occurred:


                  Mr. Foster: You're aware that the prosecution can
                  recommend or oppose parole; correct?

                  Commonwealth:      Objection.

                  The Court: Counsel, approach

                  (Whereupon, the following discussion was
                  held on the record at sidebar.)

                  The Court: This is a state correction


                                                  14
                sentence. That's under the jurisdiction of the State
                Board of Probation and Parole. We are not going to get
                into any speculation as to when a possible parole date
                may be.

               Mr. Foster: I'm pointing out-

               The Court: The objectionis sustained.

               Mr. Foster:: Just for the record, I'm
               pointing out that he is aware that the prosecution can
               oppose his potential parole, so therefore he has-

               The Court: It's on the record. Sustained .. '.

(emphasis added). Id. at 223.

        The record in this matter patently rejects the notion that the cross-examination of

Darius Spoonhour was unreasonably restricted in any manner, particularly regarding the

terms of his deal with the Commonwealth. The nature of the Defendant's sentence and

agreement with the Commonwealth was clearly stated multiple times on both direct and

cross. The jury was undoubtedly aware of the terms of the deal. The only aspects of the

deal that this Court appears to have restricted in anyway was Spoonhour speculating

about whether he believed it was a "good deal" and if he thought he could be paroled at

his minimum sentence of three and a half years. Allowing Spoonhour to answer such

questions when they would have been based purely on speculation would have been

improper. Spoonhour' s sentence is under the jurisdiction of the Pennsylvania Board of

Probation and Parole so any answer he provided about when he might be eligible for

parole would have been highly speculative and inappropriate. For all of these reasons,

this Court finds that it did not abuse its discretion as Darius Spoonhour was not

urueasonably restricted during cross-examination regarding the terms of his plea deal

with the Commonwealth

                                              15
       2. Gave His Own. Gun to a Convicted Felon

       Defendant also contends in his fourth issue that this Court abused its discretion

and· committed reversible error. when it unreasonably restricted the cross-examination of

Darius Spoonhour regarding the fact that he gave .his own gun to a convicted felon which

was critical to challenging his credibility before the Defendant'sjury, Although he fails

to specify, presumably the Defendant is referring to the following exchange during cross-

examination of Spoonhour where he stated:

               Q. You knew when you gave a gun to Janorris Hughes,
              you knew that he was a convicted felon and he was not
              allowed to possess firearms, didn't you?

              Commonwealth: Objection.

              The Court: Will counsel approach, please.

              (Whereupon, the following discussion was
              held on the record at sidebar.)

              The Court: Okay. Your objection, Attorney
              Rahauser?

              Commonwealth: There is-- the only way his
              record comes in is if there's a claim of self-defense,
              which has not been established.

              Mr. Foster: It will be established.

              Commonwealth: But it's not-

              Mr. Foster: Aside from that.

              The Court: Well, the danger is how you've-

              Mr. Foster: It's relevant.

             The Court: You've stated that in front of
             the jury by suggesting it in your question and it's not.

                                             16
Mr. Foster: It's relevant also, to this
gentlemen's=what he was facing when he was charged,
because it's relevant to how he would be sentenced.




Mr. Foster: Darius.Spoonhour's actions in
the criminal activity to which he was charged and was
entered into a plea agreement, is relevant to whathis
sentencing was before he entered into the plea
agreement. If he would have not entered into the plea
agreement and he goes before the Judge to be sentenced,
the prosecution would say, Your Honor, he gave this gun
to a convicted felon who was not permitted to handle a
firearm. That is relevant to a sentencing-

The Court: This is a stretch here. The issue is a stretch.
How is the record of the victim relevant at this point in time
in the trial?

Mr. Foster: It's relevant at this point, because if he knew he
was giving the gun to the convicted felon, he--that is an
aggravating factor in his conduct. In the offense.

The Court: Your response?

Commonwealth: I think it's a collateral matter. I think it's
totally irrelevant. I think it's totally irrelevant.

Mr. Foster: If you were arguing at his sentencing-

Commonwealth: But I'm not.

Mr. Foster: I know, because you made a plea deal.

Commonwealth: No, I don't think it would be that either.

The Court: To your relevance, the question can't be asked.
I'm going to tell the jury to disregard the question that was
asked and remind them that questions are not facts of
evidence.

Mr. Foster: I would just site, Rule 401 the
test of relevancy.



                             17
                        The Court: It's not relevant at this time. We had discussions
                        pretrial as to when the record of the victim may come into
                        play and it was clearly stated that it was only if there was
                      · going to be a self-defense-> if self-defense would be
                        asserted.

    N.T. 9/16/15 at 205-208. Notably; on the third day of trial, and after a self-defense theory

    had been properly established by the Defendant's own testimony, this Court permitted a

    stipulation of the victim's criminal record to be read to the jury. 8

             Regarding cross-examination, it is well established that a trial court has the

    discretion to fashion both its scope and permissible limits. See Commonwealth v. Rivera,

    983 A.2d 1211, 1230 (Pa. 2009). A "trial judge's exercise of judgment in setting those

    limits will not be reversed in the absence of a clear abuse of that discretion, or an error of

    law." Commonwealth v. Briggs, 12 A.3d 291, 335 (Pa. 2011) quoting Commonwealth v.

Birch, 616 A.2d 977, 978 (Pa. 1992). In establishing the parameters of cross-examination,

a court must consider whether allowing such testimony "would be likely confuse or

mislead the jury." See General Equipment Mfrs. v. Westfield Ins. Co., 635 A.2d 173

( 1993). Furthermore, as with all evidence, it must be relevant and not unfairly prejudicial.

See Pa.R.E., Rule 403.

            In the instant matter, this Court was well within its discretion in sustaining the

Commonwealth's objection regarding the introduction of the victim's criminal record

during cross-examination of Darius Spoonhour. As a self-defense claim had yet to be

established, the Defendant failed to show how the victim's criminal record resulting in

8
    Specifically, this stipulation stated:

                     This is the fact for you to accept. Janorris Hughes was convicted of a
                     crime of criminal conspiracy to burglary in the Court of Common Pleas
                     of Franklin County, in docket number 1321 of2012 and was sentenced
                     on January 16 of 2013. So, that is a fact that you will have to accept.

N.T. 9/18/15 at 76.

                                                       18
him being a person not to possess a firearm was relevant during the cross-examination of

Spoonhour. Defendant argues that it was relevant because if Spoonhour knew he was

giving a gun to a convicted felon this would have been an aggravating factor at the time

of sentencing. The Court finds this backdoor attempt to inform the jury of the victim's

criminal record for such a reason to be particularly unconvincing. Furthermore, even if

this line of questioning during cross-examination would have elicited relevant

information, this Court finds that its probative value would have been greatly outweighed

by its potential unfair prejudice. See Pa.RE., Rule 403. Consequently, we find

Defendant's argument on this issue to be meritless.

       B. Attorney Stephen Kulla

       Similar to his fourth issue, Defendant next asserts that this Court again abused its

discretion and committed reversible error in unreasonably restricting the cross-

examination of Spoonhour's attorney, especially as to the terms of his client's deal with

the Commonwealth and the details of his representation. Defendant asserts this was

critical to challenging Spoonhour's credibility before the jury. As highlighted previously,

a trial court has the discretion to fashion both the scope and permissible limits of cross-

examination. See Rivera, 983 A.2d at 1230.

       At trial, the Commonwealth called Attorney Stephen Kulla to testify. Attorney

Kulla was court-appointed to represent Darius Spoonhour after he was charged and

eventually pied guilty on the aforementioned charges. On direct examination, Attorney

Kulla stressed that he believed the felony murder charge was incredibly weak and had

little, if any, chance of succeeding. N.T. 11/17/15 at 6. Additionally, Attorney Kulla

detailed the discussions he had with Spoonhour regarding the other charges and the



                                           19
potential penalties for them. Id. at 6-10. Discussion of these penalties included explaining

to Spoonhour the possible maximum sentence on each charge as well as the guideline

sentences the court could have potentially considered at sentencing. Id. Attorney Kulla

also explained the sentencing matrix to the jury as it related to the charges Spoonhour

originally faced and testified that he also did this with Spoonhour previously. Id. at 13.

Finally, Attorney Kulla detailed the specifics of the plea agreement which Spoonhour

ultimately accepted. This included that the Commonwealth would drop all of the other

charges, including not pursuing a felony murder charge, and that Spoonhour would

cooperate and testify truthfully if called to do so regarding this incident. Id. at 16.

       In response, Attorney Kulla was exhaustively cross-examined about the terms of

the plea agreement accepted by Spoonhour and the potential penalties he could have

faced for the crimes he was originally charged with. In fact, the cross-examination of

Attorney Kulla lasted for roughly 28 pages of trial transcript. Id. at 18-46. Attorney Kulla

was asked to detail the possible maximum sentence and the aggravated sentence on each

of the charges Spoonhour faced. Id. at 35-40. Trial Counsel for the Defendant also

explored the possibility that a court could have imposed consecutive sentences for the

original charges if a plea agreement had not been reached and Spoonhour was convicted.

Id. at 40-41. The record in this case clearly illustrates that trial counsel was given wide

latitude in cross-examining Attorney Kulla about the terms of the plea agreement and the

potential sentences the charges brought against Spoonhour could have resulted in. As

such, we find Defendant's contention on this issue to be wholly without merit.

       Additionally, Defendant contends that this Court unreasonably restricted the

cross-examination of Attorney Kulla regarding "the details of his representation of



                                              20
Spoonhour at Defendant's   trial" which was critical to challenging Spoonhour's credibility

at trial. It appears that the Defendant is referring to the following exchange near the end

of cross-examination of Attorney Kulla:

              Q. But, you were hear [sic] in Court yesterday arguing
              about my cross examination of Spoonhour?

              A. No, I was not.

              Commonwealth: Objection ..

              The Court : Counsel, approach please.

              (Whereupon, the following discussion was held on the
              record at sidebar.)

              The Court: Mr. Foster, you are getting beyond that. I'm
              concerned about being on the verge here of a mistrial. You
              trying to bring in other information, okay.

              Mr. Foster: That's not even close.

              The Court: Of what you are bringing in,
              causing difficulties for this trial. Okay. So, you are
              not going to explore what Mr. Kulla's role was here
              yesterday.

              Mr. Foster: He testified on direct that after the deal,
              Spoonhour was no longer in jeopardy from these charges
              and yet yesterday he came into the Court and said he's
              concerned.

              Commonwealth: But, that was on sidebar.

              Mr. Foster: About this incident, bringing a gun to a known
              felon.

              Commonwealth: That's speculative to things that have not
              been testified, that may or not be proven and are not part of
              this case.
              The Court: And the point that was just made, that was a
              sidebar discussion, not in front of the jury.

              Mr. Foster: Because I was examining him on

                                           21
                his statement that Mr.--that he not be involved in
                anything further, because Spoonhour was no longer-

                The Court: But, what's the relevance in-

                Mr. Foster: But, it's not true. I'm cross
                examining him. His involvement was no longer necessary
                because the witness was no longer in jeopardy after-e-

                The Court: Y oil are getting out of
                collateral matters, not issues relating to this trial.

                Mr. Foster: I'm cross examining him.

                The Court: I understand. You are challenging the
                credibility of Attorney Kulla?

                Mr. Foster: Yes.

               The Court: That's what you are saying. Okay. But, then we
               are not going to be getting into a whole collateral matter.

               Mr. Foster: He's a witness called by the
               prosecution.

               The Court: I understand your position.
               I've made my ruling. Please move on.

N.T. 9/17/15 at 43-45. Trial Counsel's attempt to cross-examine Attorney Kulla

regarding a side bar discussion he participated       in while Spoonhour was testifying the

previous day was improper as it required the jury to speculate about facts that had not

been properly before it or established      in the case. Such information     was a collateral

matter and beyond the scope of cross-examination.       Consequently, limiting trial counsel's

cross-examination   of Attorney Kulla was well within this Court's         discretion   and the

Defendant's argument is without merit.




                                               22
   III.      Defendant Testifying

          In his sixth issue; Defendant argues that this Court "effectively compelled" him to

testify against his own desires because the Court previously ruled that there was

insufficient evidence presented .in the Commonwealth's case to warrant a self-defense

instruction to the jury. Initially, this Court would note that an extensive· colloquy of the

Defendant was conducted after the Commonwealth rested regarding the Defendant's

decision to testify. The details of this colloquy were stated on the record:

                  The Court: Mr. Shaffer, we are at the point in the trial
                 where the Commonwealth has concluded its presentation of
                 evidence and now it's your decision to decide whether you
                 wish to present any evidence whatsoever and specifically
                 whetheryou wish to testify. You've heard me give
                 instructions to the jurors, that if you chose not to testify,
                 they cannot hold that against you or make any adverse
                 inference from the fact that you choose not to testify. If you
                 do it [sic] testify, they will be told to evaluate the
                 credibility of your testimony as they would any other
                 witness, but also be able totake into consideration that you
                 are the defendant in this case and vital interest in the
                 outcome of the trial. Now, have you had time to talk with
                 your attorney about your decision as to whether you wish to
                 testify or not?

                 A. Yes, I have.

                 Q. Do you understand that if you choose to testify, that you
                 would be subject to cross examination by the              ·
                 Commonwealth?

                A. Yes.

                Q. And, do you understand that if there is anything in your
                past, by way of crimen falsi, types crimes they could be
                brought forward in front of the jury; do understand that?

                A. Yes, Ma'am.

                Q. Okay. Do you have any questions at this time of
                your attorney regarding your right to testify?

                                              23
               A. No, Ma'am.

               Q. Do you have any questions of me regarding your right to
               testify?

               A. No, Ma'am.

               Q. Do you understand that it is your decision to
               make and not the decision of your attorney to make as to
               whether you testify or not?

               A. Absolutely.

               Q. And, what is your decision?

               A. Since I'm not going to be able to take the self-defense
               without giving my testimony, then I have no choice but
               to testify.

               Q. Well, I want to clarify something for you. I
               made a ruling on a request of your attorney to present
               evidence of two witnesses that would have to first
               satisfy requirements that self-defense was justified at
               this point. I've made a legal ruling that it has not.
               I believe you are saying that might affect [sic) your
               decision, but you understand that if you choose to
               testify, then all of the attachments that I just told
               you about, including cross examination and information
               regarding your past, will come forward as well?

               A. Yes.

(emphasis added). N.T. 11/17/15 at 148-150.

       The record in this case clearly illustrates that the Defendant was not "effectively

compelled to testify" and instead freely chose to do so knowing its risks and benefits. It

appears that the Defendant would simply have preferred not to testify and yet still receive

a self-defense instruction. Prior to his colloquy, the Defendant argued that he was entitled

to a self-defense instruction based on evidence presented by the Commonwealth, most

notably the testimony of Daniel Eshelman and Darius Spoonhour. See Id. at 136-138. The

                                            24
Defendant is correct that evidence to support a self-defense instruction "may be adduced

by the defendant as part of his case, or, conceivably, may be found   hi the
Commonwealth's own case in chief or be elicited through cross-examination." See

Commonwealth v. Rose, 321 A.2d 880, 885 (Pa. 1974). However, such evidence from

whatever source must speak to the three elements for a claim of self-defense to be placed

in issue for the jury's consideration. These three elements are:

            a) the slayer was free from fault in provoking or continuing
               the difficulty which resulted in the slaying

            b) the slayer must have reasonably believed that he was in
               imminent danger of death or great bodily harm, and that
               there was a necessity to use force in order to save himself
               therefrom

            c) the slayer did not violate any duty to retreat or to avoid the
               danger.

Commonwealth v. Myrick, 360 A.2d 598 (Pa.1976); Commonwealth v. Cropper, 345 A

.2d 645 (Pa.1975).

        In the instant matter, this Court found that the Defendant was not entitled to a jury

instruction for self-defense following the Commonwealth's evidence because he failed to

prove the second element. N. T. 11/17/15 at 146-147. Specifically, the Court found that

the testimony of Daniel Eshelman and Darius Spoonhour did not illustrate or provide any

words or actions by the Defendant that would show that the Defendant reasonably

believed that he was imminent danger of death or great bodily harm at the time of the

incident. Id. at 147. Consequently, without such evidence a self-defense instruction was

not warranted. ,

       More importantly, a jury instruction for self-defense was given at trial following

the Defendant's testimony. It appears to this Court that by testifying and subsequently

                                             25
receiving the instruction, the Defendant has waived his ability to dispute the

aforementioned legal ruling. Defendant seeks to avoid such an equitable and logical
                                   .                        .

conclusion by alleging that he was somehow "compelled" by this Court to testify. The

record definitively indicates that was not the case in this matter. As such, this Court finds

Defendant's argument on this issue to be without merit.

    IV.      Request for Victim'sParole Officer to Testify

          Next, Defendant asserts that this Court wrongly excluded his request to have

information from the Pennsylvania Board of Probation and Parole presented to the jury to

show that the victim was on parole at the time of burglary which Defendant asserts was

critical evidence for the jury to consider when weighing Defendant's self-defense claims.

Defendant alleges that this was critical to the jury's determination of whether the victim

was the aggressor and thereby would have bolstered the Defendant's assertion that he

was reasonably in fear of death or serious bodily injury when he shot the victim.

        On the second day of trial, the Defendant requested that he be able to offer the

testimony of Michael Riess, the victim's Pennsylvania State Probation and Parole agent.

N.T. 11/17/15 at 134. Defendant stated that Mr. Riess would testify that at the time of the

victim's death he was on parole for a conviction of conspiracy to commit robbery and

was paroled to a halfway house in Chambersburg, Pennsylvania in 2013. Id. Additionally,

Defendant asserted that Mr. Riess would testify that part of the conditions of the victim's

parole were that he was not to possess firearms or engage in criminal activity. The

Defendant sought to offer this as relevant evidence in support of the issue as to who was

the initial aggressor. If the victim knew he was facing parole revocation as a result of the




                                            26
home invasion with a firearm, this would have impacted his state of mind and made it

more likely he was the aggressor in the final encounter argues the Defendant. Id. at 13 5.

         The Commonwealth objected to the introduction of this evidence. Id. Although

the Commonwealth conceded that if self-defense was established by the Defendant the

victim's criminal record could be introduced as evidence of who was the initial aggressor,

it argued that the parole status of the victim was irrelevant and a collateral matter and was

therefore, inadmissible. Id. at 136. Notably, the criminal record of the Defendant was

read into the record at trial. N.T. 11/18/15 at 76.

         This Court again fails to see how such evidence was relevant and would agree

with the Commonwealth that what was proper in this case was the introduction of the

victim's criminal record as evidence supporting who was the initial aggressor. The

victim's parole status was a collateral matter. Additionally, the Court believes the

Defendant cannot show he was prejudiced on this issue. For these reasons, this Court did

not err when it excluded the Defendant's request to have the victim's Pennsylvania State

Probation and Parole agent testify to the conditions of his parole.


    V.      Sentencing Discretion

         In his final issue, Defendant argues that this Court abused its discretion when it

sentenced him to 20 to 40 years' incarceration for his third-degree murder conviction.

Defendant contends this was "too harsh" a punishment and was excessive under the

circumstances of this case. Finally, Defendant avers that this Court failed to consider

important mitigating factors and instead relied exclusively on the severity of the offense

which was a violation of the sentencing code.




                                              27
        At sentencing, the Defendant standard guideline range for his conviction for third-

 degree murder was 186 months to 240 months. This Court sentenced the Defendant to 20

 to 40 years' incarceration. It is undisputed thatthe sentencing court must consider

 Pennsylvania's sentencing guidelines. These guidelines are outlined in 42 Pa. C.S. § 9721

which state in pertinent part:

                 · (b) General standards.s-In selecting from the alternatives
                    set forth in subsection (a), the court shall follow the general
                    principle that the sentence imposed should call for .'
                    confinement that is consistent with the protection of the
                    public, the gravity of the offense as it relates to the impact
                    on the life of the victim and on the community, and the
                    rehabilitative needs of the defendant. The court shall also
                    consider any guidelines for sentencing and resentencing
                    adopted by the Pennsylvania Commission on Sentencing
                  · and taking effect under section 2155 ... In every case in
                    which the court imposes a sentence for a felony ... the
                    court shall make as a part of the record, and disclose in
                    open court at the time of sentencing, a statement of the
                    reason or reasons for the sentence imposed.

Defendant argues that in imposing the maximum sentence of 20 to 40 years'

incarceration, this Court violated the Sentencing Code because such a sentence is not

consist with the protection of the public or the gravity of the offense as it relates. to the

impact on the life of the victim and the community. Furthermore, Defendant avers that

such a sentence is manifestly inconsistent with his rehabilitative needs.

       Defendant's claims are challenges to the discretionary aspects of his sentence.

See Commonwealth v. Boyer, 856 A.2d 149, 151 (Pa. Super. 2004); Commonwealth v.

McAfee, 849 A.2d 270, 275 (Pa. Super. 2004).                The trial court is afforded "great

deference as it is the sentencing judge that is in the best position to view the defendant's

character, displays of remorse, defiance, or indifference, and the overall effect and nature

of the crime."     Commonwealth v. Allen, 24 A.3d 1058, 1065 (Pa. Super. 2011). A

                                                28
    sentencing court must "follow the general principle that the sentence imposed should call

    for confinement that is consistent with the protection of the public, the gravity of the

    offense as it relates to the impact on the life of the victim and on the community, and the

    rehabilitative needs of the defendant."      Mouzon, 812 A.2d at 620 (citations omitted); 42

    Pa.C.S.A. § 9721(b). "The sentencing court, however, must also consider the sentencing

    guidelines." Commonwealth        v. Hardy,    939 A.2d 974, 980 (Pa. Super. 2007) (citation

    omitted). Most importantly, because the Defendant's sentence was within the standard

    range, he must demonstrate that the "application of the guidelines [was] clearly

    unreasonable" pursuant to 42 Pa.C.S.A. § 9781(c)(2).


            In the instant matter the Defendant had a prior record score of 4 and using the

    Deadly Weapon-Used Matrix9 his conviction had an offense gravity score of 14 making

    the standard guideline range 186 months to 240 months. Defendant also notes that the

mitigated range was 174 months to 240 months. The Court had the opportunity to

diligently and properly review a pre-sentence report prior to sentencing.            This Court

explained the reasons behind its sentence on the record, stating:


                    The Court: It is accurate that the Court must consider four
                    things in determining what the appropriate sentence would
                    be. I've outlined what the sentencing guidelines provide.
                    That's a standard range for this Court to begin its analysis.
                                .                                            .


                    I also have to consider matters involving protection of the
                    public, gravity of the offense, and your rehabilitative needs.
                    I want to start with the gravity of the offense. There can be
                    no offense more grave than taking the life of another.




9
    204 Pa. Code§ 303. l 7(b).

                                                   29
                So this is the most serious offense for which someone
                stands before a court for purposes of being sentenced.

                Go to protection of the public next. The evidence as
                presented at trial revealed that you had many opportunities
                to change the course of events ofthat evening. I'm aware of
                the assault that took place within your home before your
                conduct by choice in ending thelife of Mr. Hughes.

                I'm aware of the intervening period of time, the lack of
                attempt to obtain help from Iaw enforcement; and· your
                assertion of justification at the time of trial for the murder
                that you committed.


                This Court agrees with the jury's verdict finding that your
                acts were not justified. So I have considered protection of
                the public as being very high in determining what your
                minimum sentence should be because you have asserted a
                need to act the way that you did, that you were justified.
                And I reject that as did the jury.

               And then the last factor, your rehabilitative needs, which is
               really a puzzle to the Court. It's very difficult to rehabilitate
               with no acknowledgment of responsibility. I'm not sure
               what will be done for you by way of rehabilitation while in
               the state correctional institution system. But I am sure that
               that's [sic] where you need to be because of the choices
               that you made.

N.T. 12/9/15 at 12-14.

        Thus, the record clearly rejects the Defendant's claim that this Court relied

exclusively on the severity of the offense in arriving at the Defendant's sentence. To the

contrary, this Court specified that it considered protection from the public to be an

instrumental factor in determining what the Defendant's minimum sentence should be.

Finally, the Court noted the questions associated with resolving what the Defendant's

rehabilitative needs are in light of his refusal to acknowledge responsibility for his

actions. Review of the applicable record and statutory authority definitively shows that



                                             30
this Court properly applied the guidelines in question when arriving at the Defendant's

sentence which was within the standard range. For all of these reasons, Defendant's        final

claim is meritless.

                                       CONCLUSION

        In light of the foregoing reasons, the Court did not abuse its discretion by
                      .            .                .   .              ..
imposing a sentence of20 to 40 years' incarceration in a State Correctional Institution.

Furthermore, this Court did not abuse its discretion in refusing to charge the jury on

citizen's arrest, the use of deadly force to prevent the escape of a fleeing felon or an

arrested person in custody. Additionally, the Defendant was not unreasonably restricted

in his ability to cross-examine Darius Spoonhour or his attorney Stephen Kulla. Finally,

the Court did not wrongfully exclude Defendant's request to have the victim's probation

and parole agent testify and the Defendant was not "compelled" to testify in anyway by

this Court. For all the reasons stated herein, this Court respectfully requests that the

Superior Court dismiss the appeal of the Defendant.




                                             31